Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 1 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 2 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 3 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 4 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 5 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 6 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 7 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 8 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 9 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 10 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 11 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 12 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 13 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 14 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 15 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 16 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 17 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 18 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 19 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 20 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 21 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 22 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 23 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 24 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 25 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 26 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 27 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 28 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 29 of 30
Case 13-81478   Doc 84   Filed 05/15/19 Entered 05/15/19 13:17:11   Desc Main
                          Document     Page 30 of 30
